2020 IL App (1st) 162119
                                          No. 1-16-2119
                                    Opinion filed July 13, 2020
                          Modified on denial of rehearing October 19, 2020

                                                                                        First Division
 ______________________________________________________________________________
                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
          Plaintiff-Appellee,                                   )   Cook County.
                                                                )
     v.                                                         )   No. 15 CR 01392 (01)
                                                                )
 MARCUS HILL,                                                   )   Honorable
                                                                )   Kenneth J. Wadas,
          Defendant-Appellant.                                  )   Judge, presiding.


          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Justice Walker concurred in the judgment and opinion.
          Justice Pierce dissented, with opinion.

                                             OPINION

¶1     On trial for aggravated battery to a peace officer, among other charges, Marcus Hill’s

attorney requested the court instruct the jury on the lesser-included offense, resisting a peace

officer. The trial court declined. The jury found Hill guilty of aggravated battery. Hill now argues

the trial court erred by failing to give the requested instruction. The State concedes that resisting

arrest constitutes a lesser-included offense of aggravated battery as it is charged here but,

nonetheless, contends the evidence supports the trial court’s decision to deny the instruction. We
No. 1-16-2119


disagree and hold the trial court should have given the jury the instruction for resisting a peace

officer. We reverse and remand for a new trial.

¶2                                          Background

¶3       A Cook County grand jury returned a multi-count indictment against Marcus Hill that

alleged, among other things, he committed aggravated battery of a peace officer:

                “Marcus Hill committed the offense of aggravated battery in that he, in

         committing a battery, other than by the discharge of a firearm, knowingly made

         physical contact of an insulting or provoking nature to Anthony Lafata, to wit:

         kicked Anthony Lafata about the body, and Marcus Hill knew the individual

         battered to be a peace officer, to wit: Chicago police officer, while Anthony Lafata

         was performing his official duties.”

After a trial, the jury found Hill guilty of aggravated battery of Lafata but acquitted Hill of every

other count. We focus our discussion on the facts giving rise to the relevant aggravated battery

count.

¶4       Chicago police officers Taras Bilyj and Lafata received a call about a domestic disturbance.

Lafata drove to the area behind 4860 West Patterson Avenue and saw Hill leaving out of the back

door of the house at that address. The officers watched as Hill crossed the alley and went through

the back door of a different house. They followed him inside.

¶5       Immediately inside the door, a staircase led up to the second floor. Both Bilyj and Lafata

climbed the stairs to look for Hill. Not seeing anyone, they went back down. Both officers saw

movement through a crack in the stairs. They went to the base of the staircase, where a “cubbyhole”




                                                 -2-
No. 1-16-2119


door led to a crawlspace under the house. The door, and crawlspace beyond, were only three to

four feet high.

¶6       Bilyj and Lafata looked into the crawlspace. Bilyj saw Hill under the stairs with his legs

pointed toward the officers. Hill ignored both Bilyj’s and Lafata’s orders to come out from the

crawlspace. According to Bilyj: “We were trying to get [Hill] out of there. He is not exiting. He is

not coming out, and he just kept kicking his legs, kicking his legs.” Hill’s legs hit Bilyj’s left leg

and left hand. Lafata described the encounter similarly, explaining that Hill curled up in the fetal

position and “he resisted by kicking at both me and [Bilyj] with his feet, pushing us away.” Hill’s

feet hit Lafata “multiple times in the leg and in the chest area.” The officers eventually got Hill to

cooperate by deploying a taser two times.

¶7       Chicago police Sergeant Philip Banaszkiewicz watched the interaction after arriving to

back up Bilyj and Lafata. From his vantage point, he could only see Hill from the thighs down.

Banaszkiewicz confirmed that Hill refused to comply with the officers’ orders. He also saw Hill’s

legs “kicking up and down” for 10 to 20 seconds. Hill would stop kicking and then start again

when the officers approached him. Banaszkiewicz saw Hill’s legs hit Bilyj and Lafata a couple of

times.

¶8       Hill testified in his own defense. He denied intentionally hitting either Bilyj or Lafata with

his feet. He admitted hiding under the porch but testified that he came out voluntarily after the

officers ordered him out and one of the officers “just tased [him].” Hill explained that the taser

prong did not go all the way in and so he “faked like [he] was shaking” and the officers tased him

a second time.




                                                 -3-
No. 1-16-2119


¶9     After both parties rested, Hill’s counsel asked the court to give the jury the following

instruction on the offense of resisting a peace officer:

                “A person commits the offense of resisting or obstructing a [peace officer]

       when he knowingly resists or obstructs the performance of any authorized act

       within the official capacity of one known to him to be a [peace officer].” Illinois

       Pattern Jury Instructions, Criminal, No. 22.13 (approved May 4, 2018) (IPI

       Criminal No. 22.13).

Hill’s counsel contended that the offense of resisting a peace officer constitutes a lesser-included

offense of aggravated battery to a peace officer. The trial court disagreed, finding: “I don’t believe

it’s a lesser included offense or applicable in this case factually and, accordingly, that request will

be denied.”

¶ 10   The jury found Hill guilty of aggravated battery of Lafata but found him not guilty of

aggravated battery of Bilyj. The jury also found Hill not guilty of all the remaining counts with

which he had been charged.

¶ 11   Hill’s counsel reasserted the issue of jury instructions in her motion for a new trial, arguing

that the trial court erred in denying the resisting instruction. The State responded that, based on the

indictment, as a matter of law, resisting a peace officer was not a lesser-included offense of

aggravated battery to a peace officer. Alternatively, the State argued the evidence did not support

an instruction on the lesser offense because Hill testified that he did not touch the officers. The

trial court denied Hill’s motion, simply saying, “I will stand on all of my rulings.”

¶ 12   The trial court sentenced Hill to 14 years in the Department of Corrections (DOC).

¶ 13                                          Analysis


                                                 -4-
No. 1-16-2119


¶ 14   Hill primarily argues the trial court erred when it declined to instruct the jury on the lesser-

included offense of resisting a peace officer. He argues both that the aggravated battery charge in

the indictment included the broad outline of the lesser-included offense and that the facts supported

instructing on the lesser-included offense. The State concedes that resisting a peace officer

constitutes a lesser-included offense of aggravated battery as charged. The State argues, however,

that the evidence did not support giving the instruction because no rational jury could have

convicted Hill of the lesser-included offense while simultaneously acquitting him of the greater

offense. Alternatively, the State argues any error harmless. We find error and reverse.

¶ 15    Ordinarily, a defendant has a fundamental right to be convicted only of the offenses with

which he or she is charged. People v. Clark, 2016 IL 118845, ¶ 30. A limited exception exists for

“lesser-included” offenses. Id. Under the charging instrument approach, which Illinois employs, a

lesser-included offense encompasses the “broad foundation” or “main outline” found in the “facts

alleged in the charging instrument.” Id. ¶ 31. Once a court determines that an offense is a lesser-

included offense of the one charged, the question becomes whether “the evidence adduced at trial

[ ] rationally support[s] a conviction on the lesser-included offense and an acquittal on the greater

offense.” Id. ¶ 39.

¶ 16   Both parties assert that the abuse of discretion standard applies to our review of the trial

court’s decision to decline the lesser-included offense instruction. We agree that is the standard

we will ultimately apply, given the State’s concession on the first prong of the analysis. We find

it useful, however, to put it slightly more precisely.

¶ 17   In the context of jury instructions for lesser-included offenses, decisions from our supreme

court indicate a bifurcated standard of review. As to the first prong of the analysis—determining



                                                 -5-
No. 1-16-2119


whether an offense is a lesser-included of the greater offense—our supreme court has repeatedly

said this involves a purely legal question and our review is de novo. Id. ¶ 32 (“Whether an offense

is a lesser-included offense of a charged offense is an issue of law that we review de novo.”) (citing

People v. Kennebrew, 2013 IL 113998, ¶ 18). Then, as to the second prong of the analysis—

determining whether the evidence at trial supports giving the lesser-included instruction—our

supreme court has said, as the parties acknowledge, that our review requires the demonstration of

an abuse of the trial court’s discretion. People v. McDonald, 2016 IL 118882, ¶ 42.

¶ 18   Hill argues that resisting arrest is a lesser-included offense of aggravated battery. The State

agrees. But this court is not bound by party concessions (People v. Carter, 2015 IL 117709, ¶ 22),

and because our review of this prong of the test is de novo, we will briefly explain our agreement

with the parties.

¶ 19   As indicated, Illinois uses the “charging instrument” approach to determine whether a

lesser uncharged offense falls within a charged offense. People v. Novak, 163 Ill. 2d 93, 112-14

(1994), abrogated on other grounds by, People v. Kolton, 219 Ill. 2d 353, 364 (2006). Under that

approach, we must determine whether the allegation in the charging instrument (here, an

indictment) describes the greater offense in a way that contains a “broad foundation” or “main

outline” of the purportedly lesser-included offense. Kolton, 219 Ill. 2d at 361. The indictment need

not lay out every element of the lesser offense; it suffices that the elements of the lesser offense

can be “reasonably inferred” from the description of the charged offense. Id. at 364.

¶ 20   The State charged Hill with aggravated battery:

                “Marcus Hill committed the offense of aggravated battery in that he, in

       committing a battery, other than by the discharge of a firearm, knowingly made



                                                -6-
No. 1-16-2119


       physical contact of an insulting or provoking nature to Anthony Lafata, to wit:

       kicked Anthony Lafata about the body, and Marcus Hill knew the individual

       battered to be a peace officer, to wit: Chicago police officer, while Anthony Lafata

       was performing his official duties.”

Hill’s counsel asked that the jury be instructed using language from the Illinois Pattern

Instructions:

                “A person commits the offense of resisting or obstructing a [peace officer]

       when he knowingly resists or obstructs the performance of any authorized act

       within the official capacity of one known to him to be a [peace officer].” IPI

       Criminal No. 22.13.

We have held, in similar circumstances, that resisting a peace officer constitutes a lesser-included

offense of aggravated battery to a peace officer. People v. Sanchez, 2014 IL App (1st) 120514,

¶¶ 22-24; People v. Pedersen, 195 Ill. App. 3d 121, 129-30 (1990). The court in Pedersen found

that implicit in the charge that the defendant battered an officer by knowingly kneeing and biting

him is the idea that the same officer would be obstructed in the performance of his official duties.

Pedersen, 195 Ill. App. 3d at 129-30. As with kneeing and biting, so too with kicking. We see no

scenario in which Hill kicking Lafata would not obstruct Lafata’s ability to place Hill under arrest.

As the parties agree, the charge of aggravated battery of officer Lafata contains the broad outline

of resisting a peace officer, a lesser-included offense.

¶ 21   We turn now to the second step of the analysis. We conclude that at least some evidence

in the record supports a possible conviction for resisting and acquittal for aggravated battery. Our

conclusion turns largely on the meaning of “knowingly” in both the aggravated battery statute and



                                                 -7-
No. 1-16-2119


resisting a peace officer statute. See 720 ILCS 5/12-3.05(d)(4)(i) (West 2014) (referring to battery

offense at 720 ILCS 5/12-3(a)(2) (West 2014) (aggravated battery committed when defendant

“knowingly *** makes physical contact of an insulting or provoking nature”)); 720 ILCS 5/31-

1(a) (West 2014) (resisting peace officer committed when defendant “knowingly resists or

obstructs” performance of officer’s authorized acts). To support a conviction for an offense with

the mens rea of knowledge, it is not enough that the defendant knowingly commits the alleged

action (here, kicking). The defendant must, instead, commit the action with knowledge that the

particular result will follow (here, either insulting or provoking contact, or resisting). See People

v. Willett, 2015 IL App (4th) 130702, ¶¶ 53-54.

¶ 22    Putting the theory into practice, we must answer this question: Is there some evidence to

support a rational finding that Hill kicked at Lafata with knowledge that he would obstruct Lafata’s

attempt to arrest him but without knowledge that he would make contact of an insulting or

provoking nature with Lafata? We answer in the affirmative.

¶ 23    According to Lafata’s testimony, Hill did not start kicking until the officers had already

begun their attempt to arrest him. Hill moved his legs in a motion “kind of like a bicycle” and hit

Lafata multiple times in the chest and leg. Banaszkiewicz testified that the entire interaction lasted

“10, 15, 20 seconds” and that Hill would periodically stop kicking. Thus, Hill made kicking

motions for less than 20 seconds. We also must account for the other circumstances in the

crawlspace. Hill laid on his side in a fetal position. The officers had to stoop down to get into the

crawlspace, which had a three- to four-foot high ceiling. Due to darkness, the officers used their

flashlights to see.




                                                -8-
No. 1-16-2119


¶ 24      We find these circumstances permit a rational jury to enter a verdict on the lesser-included

offense of obstructing a peace officer. Evidence indicates that Hill knew his kicking was

preventing his arrest—Banaszkiewicz’s testified that Hill would only kick when the officers got

near him. Evidence also indicates that Hill knew he was obstructing an authorized action because

he kicked in response to the officer’s requests that he come out of the crawlspace.

¶ 25      We also find these circumstances could lead a rational jury to conclude that insufficient

evidence existed to support a conviction for aggravated battery, specifically that Hill knew his

kicking would make contact of an insulting or provoking nature. We emphasize that “knowledge,”

for the purpose of criminal liability, requires a person to be “consciously aware that his [or her]

conduct is practically certain to cause the result.” (Internal quotation marks omitted.) Id. ¶ 51. Hill

made kicking motions for, at most and not continually, 20 seconds. He kicked while in a physical

position that deprived him of a full range of motion. He kicked in the direction of officers in the

dark with flashlights shining at him, depriving him of the ability to see where his kicks would land.

A reasonable jury could conclude that Hill did not act with the awareness that his kicks were

“practically certain” to make contact at all, let alone make contact of an insulting or provoking

nature.

¶ 26      Hill’s testimony provides a less culpable version of events. According to Hill, he did not

start flailing until after the officers’ first taser attempt. Then, he started “fak[ing] like [he] was

shaking.” Hill expressly denied intentionally kicking or hitting the officers. If the jury believed

Hill’s testimony, they could conclude that his act of faking electrocution established resisting

rather than aggravated battery. More importantly, a reasonable jury could conclude (if it credited




                                                  -9-
No. 1-16-2119


Hill’s testimony) that, at most, Hill kicked at Lafata as opposed to successfully making contact.

That action would constitute resisting arrest, but not aggravated battery.

¶ 27   The State’s brief refers to the “multitude of credible and consistent evidence” from the

officers, leading it to conclude the jury could not rationally acquit him of aggravated battery. But

“[r]equiring that credible evidence exist in the record risks the trial court invading the function of

the jury and substituting its own credibility determination for that of the jury.” McDonald, 2016
IL 118882, ¶ 25. In the context of lesser-included offense instructions, “some evidence” does not

mean “some credible evidence.” (Emphasis omitted.) Id. Here, there is at least some evidence that,

if believed, could lead to an acquittal of the greater offense and conviction of the lesser.

¶ 28   The State filed a timely petition for rehearing, adopting assertions made in the dissent, and

arguing that our decision “wholly ignores the significance of the jury’s verdict” because we have

“speculated” about what the jury could find instead of respecting what they did find. This argument

suffers from several analytical flaws. Essentially, the State asks us to toss aside the test for

determining whether the trial court should have given an instruction on the lesser offense in light

of the trial evidence: whether “[t]he evidence presented in the instant case could lead a jury to

rationally conclude” that a defendant was guilty of the lesser offense and, at the same time “could

have rationally concluded” that the defendant was not guilty of the greater offense. (Emphases

added.) People v. Hamilton, 179 Ill. 2d 319, 328 (1997). This exercise is inherently hypothetical,

not based on the actual verdict.

¶ 29   Next, the State’s argument, taken to its logical conclusion, would mean that a defendant

could never show error in the court’s failing to give a lesser included offense instruction if the jury

found him guilty of the greater offense. One example suffices. Our supreme court in Hamilton



                                                - 10 -
No. 1-16-2119


found error in the failure to give an instruction for the lesser included offense of theft even though

the jury had already found the defendant guilty of residential burglary. Id. at 322, 328. If the jury’s

finding of guilt for residential burglary had been dispositive in Hamilton, then the defendant’s

argument about a lesser included instruction for theft would have been rejected as inconsistent

with the verdict. In other words, a claim that the court should have given a lesser included offense

instruction will by its own nature be inconsistent with the original verdict.

¶ 30   The jury’s finding of guilt does not foreclose our analysis because the purpose of lesser

included offense instructions “is to provide ‘an important third option to a jury which, believing

that the defendant is guilty of something but uncertain whether the charged offense has been

proved, might otherwise convict rather than acquit the defendant of the greater offense.’ ”

(Emphasis added.) Id. at 323 (quoting People v. Bryant, 113 Ill. 2d 497, 502 (1986)). As our

supreme court has consistently cautioned, there is a risk the jury convicted Hill of the greater

offense of aggravated battery because they did not have any other option presented to them.

¶ 31   Situated in the proper legal framework, the State’s arguments about weighing the facts also

fail. The State argues that Hill’s actions “satisfied the ‘knowing’ mental state” required for the

offense. The State, again echoing the dissent, says it “defies all logic” to suggest that Hill’s kicking

was done with knowledge that he would make contact of an insulting and provoking nature with

the officers. Based on our review of the record, we simply disagree. Maybe a jury on remand will

ultimately agree with the State’s characterization of the evidence, but as we stated in our original

opinion (supra ¶ 27), at this stage, we do not determine whether some credible evidence exists to

support a lesser included offense instruction. McDonald, 2016 IL 118882, ¶ 25. That task is

reserved for the jury—a properly instructed jury.



                                                 - 11 -
No. 1-16-2119


¶ 32   Finally, we reject the State’s heavy reliance on People v. Wrencher, 2015 IL App (4th)
130522. In Wrencher, the defendant was charged with aggravated battery to a peace officer. The

Fourth District affirmed the trial court’s denial of a lesser-included offense instruction for resisting

a peace officer. We decline to follow Wrencher as factually distinguishable and, also, because its

analysis misapprehends the “knowing” mental state.

¶ 33    Whatever we think of the court’s analysis in Wrencher, the defendant’s conduct during his

arrest differed in significant respects from Hill’s. Much like here, the officers in Wrencher

responded to a call of a domestic disturbance. Id. ¶ 9. Similarities end there. When the officers

arrived, multiple people started getting out of a car. Id. The defendant ignored the officer’s order

to get back into the car and continued to ignore subsequent orders to get the defendant to comply.
Id. ¶¶ 9-10. One of the officers grabbed the defendant and brought him to the squad car. Id. ¶¶ 10-

12. At that point, the officer testified that the defendant “looked me directly in the eye, kind of—

he tensed up, I could see his jaw clench, his shoulders kind of tensed up, next thing I know[,] he

started squeezing my hand and gripping into it and digging his nails into my fingers.” (Internal

quotation marks omitted.) Id. ¶ 12. The defendant had so strong of a grip that the officer could not

pull his hand away. Id.

¶ 34    The Fourth District found that it would have been impossible to acquit the defendant of

aggravated battery—a necessary component of the lesser-included offense analysis—because the

act of digging his fingernails into the officer’s hand comprised the knowing act of causing bodily

harm. Id. ¶ 35. We also note circumstantial evidence in Wrencher indicating that the defendant

actively tried to do harm—before digging his fingers into the officer’s hand, he looked the officer




                                                 - 12 -
No. 1-16-2119


directly in the eye and clenched his jaw. Id. ¶ 12. A jury could rationally conclude that the

defendant in Wrencher not only knew, but also intended, his actions to cause harm to the officer.

¶ 35   As we have already set out, drastically less conclusive proof of Hill’s mental state presents

here. A rational jury could conclude that Hill was not in a physical position to kick with the force

necessary to knowingly make contact of an insulting or provoking nature, a rational jury could

conclude that the lighting conditions (darkness plus flashlights) suggest Hill could not have known

whether his kicks would land at all, or a rational jury could conclude, based on Hill’s periodic

pauses in kicking, that he knew his kicking motion to be preventing his arrest but not making

contact of an insulting or provoking nature. We find that, unlike Wrencher, a rational jury could

have acquitted Hill of the greater offense had they been properly instructed about the lesser-

included offense.

¶ 36   Even if the facts of Wrencher corresponded more, we would have serious doubts about the

soundness of its analysis. The court framed the question in this way: “Would it have been rationally

defensible to find that by knowingly digging his fingernails into Manzana’s hand, defendant

committed the offense of resisting a peace officer but not the offense of aggravated battery?”

(Emphasis in original.) Id. ¶ 35. But, as we already said, citing a recent Fourth District case, when

we consider a defendant’s knowing mental state, the question is not whether the defendant

“knowingly [dug] his fingernails” into the officer’s hand; rather we ask whether he dug his

fingernails into the officers hand knowing that a particular result would follow (either resisting or

a battery or both). See Willett, 2015 IL App (4th) 130702, ¶¶ 53-54.

¶ 37   We can see how the decision in Wrencher comes out the same under either conception of

a “knowing” mental state—ample circumstantial evidence permits inferring that the defendant in



                                               - 13 -
No. 1-16-2119


Wrencher knew his actions would cause bodily harm, not just obstruct his arrest. That distinction

matters here. If knowledge means no more than Hill’s consciousness of his own body’s actions,

then it would be hard to dispute the inevitability of a conviction of the greater offense of aggravated

battery—Hill knowingly kicked at Lafata, and Lafata testified that he was harmed. But it is not

enough that Hill knowingly made kicking motions; he must have made those kicking motions with

the knowledge that contact with Lafata, of an insulting or provoking nature, was the “practically

certain” result. Id. A rational jury could conclude that the evidence does not support this

determination.

¶ 38   Our disagreement with the dissent is the same as our disagreement with the court in

Wrencher. The dissent repeatedly describes the relevant act as “knowingly kicking.” Infra ¶¶ 44,

48, 50, 56. But, as we are dealing with the same “version of the offense” (see infra ¶ 42), the actual

relevant act, as charged in the indictment, is that Hill knowingly “made physical contact of an

insulting or provoking nature.” Kicking is nothing more than the alleged modality of making

physical contact. As we have already explained at length, a rational jury could conclude that Hill

knowingly kicked (in that he consciously chose to move his legs) but did not knowingly make

contact of an insulting or provoking nature.

¶ 39   The State briefly argues harmless error because the evidence supporting the verdict was

“so clear and convincing” that proper instructions would not have changed the outcome. We

disagree.

¶ 40   Hill’s contemporaneous objection and inclusion of the error in his motion for a new trial

fully preserved it. As a result, the State has the burden to show that the error is harmless beyond a

reasonable doubt. E.g., People v. Donahue, 2014 IL App (1st) 120163, ¶ 109 (setting out standard).



                                                - 14 -
No. 1-16-2119


As the State properly asks, would the result of the trial have differed had the jury been properly

instructed—if so, the error is not harmless. See People v. Pomykala, 203 Ill. 2d 198, 210 (2003).

¶ 41   The State argues Lafata offered credible evidence that Hill kicked him; that may be true,

but for reasons we have already discussed, that would not necessarily require a conviction for

aggravated battery. Several clues establish that the jury was unconvinced to make conviction for

aggravated battery a foregone conclusion. The jury sent out notes during deliberations asking for

transcripts of Hill’s, Lafata’s, and Bilyj’s testimony. Then, the jury acquitted Hill of aggravated

battery of Bilyj despite Bilyj’s ostensibly credible testimony that Hill kicked him as well. Taking

the close trial evidence together with the jury’s questions and acquittal of Bilyj, we cannot say,

beyond a reasonable doubt, that the jury would not have acquitted Hill of aggravated battery of

Lafata and instead convicted him of resisting had they been given the proper instructions.

¶ 42   We find that, as a matter of law, resisting a peace officer to be a lesser-included offense of

aggravated battery as charged. Considering the facts, we find the trial court abused its discretion

in determining that a rational jury could not have convicted of the lesser offense and acquitted of

the greater offense. The error was not harmless beyond a reasonable doubt. We reverse Hill’s

conviction and remand for a new trial.

¶ 43    Given our disposition, we need not address Hill’s other arguments about the trial court’s

voir dire admonishments and his sentence.

¶ 44                           Motion for Release on Appeal Bond

¶ 45   While the State’s petition for rehearing was pending, Hill filed a motion for release on

appeal bond. The State has not filed a timely response. We unanimously denied Hill’s motion in a

separate order, and we now explain our reasons for doing so.


                                               - 15 -
No. 1-16-2119


¶ 46    Hill invokes Illinois Supreme Court Rule 604, which says: “A defendant shall not be held

in jail or to bail during the pendency of an appeal by the State, or of a petition or appeal by the

State under Rule 315(a), unless there are compelling reasons for his or her continued detention or

being held to bail.” Ill. S. Ct. R. 604(a)(3) (eff. July 1, 2017). Rule 315(a), in turn, governs appeals

from this court to our supreme court. Ill. S. Ct. R. 315(a) (eff. Oct. 1, 2019). Hill argues, taking

the rules together, that he cannot be held in custody pending the disposition of the State’s petition

for rehearing or possible appeal to the Illinois Supreme Court.

¶ 47    The cases Hill cites appear to support his contention. As the Second District succinctly put

it, “[t]he rule favors release.” People v. Baltimore, 381 Ill. App. 3d 115, 125 (2008) (referring to

Rule 604(a)(3)). The Fifth District has used similarly absolute language saying Rule 604(a)

“mandates the release of the defendant during the pendency of an interlocutory appeal.” People v.

Wells, 279 Ill. App. 3d 564, 566 (1996).

¶ 48    The procedural posture of both cases Hill cites were different than what we confront here.

Baltimore involved an attempted State appeal from an order barring the use of certain video

evidence. Baltimore, 381 Ill. App. 3d at 123. The court found it lacked jurisdiction over the State’s

attempted appeal, which rendered the defendant’s Rule 604(a)(3) argument moot. Id. at 126. In

Wells, the court reviewed a trial court’s order continuing the defendant’s detention under Rule

604(a)(3) while the State pursued a second interlocutory appeal. Wells, 279 Ill. App. 3d at 565-66.

The court emphasized that the defendant had not yet been found guilty and was still “clothed with

the presumption of innocence.” Id. at 567. The nature of our disposition, granting Hill a new trial

after a jury found him guilty, sets this case procedurally apart from Baltimore and Wells.




                                                 - 16 -
No. 1-16-2119


¶ 49   We must determine, then, whether those procedural differences matter. To do this we

interpret the text of Rule 604(a). We apply principles of statutory construction to Illinois Supreme

Court rules. E.g., People v. Tousignant, 2014 IL 115329, ¶ 8. We construe the rules to give effect

to the intent of the drafters. Id. The ordinary meaning of the text provides the most reliable

indicator of that intent. Id. We should not construe words or phrases in isolation; but rather,

interpret them in light of other provisions and the rule as a whole. See id. We also may consider

the ill the rule sought to remedy and the consequences of interpreting the rule one way or the other.
Id.

¶ 50   Rule 604(a) reads:

                “(a) Appeals by the State

                               (1) When State May Appeal. In criminal cases the State may

                       appeal only from an order or judgment the substantive effect of

                       which results in dismissing a charge for any of the grounds

                       enumerated in section 114-1 of the Code of Criminal Procedure of

                       1963; arresting judgment because of a defective indictment,

                       information or complaint; quashing an arrest or search warrant; or

                       suppressing evidence.

                               (2) Leave to Appeal by State. The State may petition for

                       leave to appeal under Rule 315(a).

                               (3) Release of Defendant Pending Appeal. A defendant shall

                       not be held in jail or to bail during the pendency of an appeal by the

                       State, or a petition or appeal by the State under Rule 315(a), unless


                                               - 17 -
No. 1-16-2119


                       there are compelling reasons for his or her continued detention or

                       being held to bail.

                               (4) Time Appel Pending Not Counted. The time during which

                       an appeal by the State is pending is not counted for the purpose of

                       determining whether an accused is entitled to discharge under

                       section 103-5 of the Code of Criminal Procedure.” Ill. S. Ct. R.

                       604(a) (eff. July 1, 2014).

Based on the language of Rule 604(a)(3) alone, we see two possible interpretations. The language

“shall not be held in jail or to bail during the pendency *** of a petition or appeal by the State

under Rule 315(a)” (Ill. S. Ct. R. 604(a)(3) (eff. July 1, 2014)) could be interpreted to apply any

time the State appeals any judgment of this court, or that same language could be interpreted to

apply only when the State continues an appeal to the Illinois Supreme Court that originally initiated

in this court under Rule 604(a)(1). We will set out the textual evidence for both interpretations.

¶ 51   The language in Rule 604(a)(3) supports the broad interpretation because there are no

express limitations on the term “petition or appeal by the State under Rule 315(a).” Id. Ordinarily

we are not to read limitations or exceptions into a statute or rule where the drafters have not seen

fit to include any. See, e.g., People v. McChriston, 2014 IL 115310, ¶ 22. Construing the language

in Rule 604(a)(3) in isolation supports the strong statements about its applicability in Baltimore

and Wells on which Hill relies.

¶ 52   But as we said, we should not construe the provisions of a rule or statute in isolation.

Tousignant, 2014 IL 115329, ¶ 8. Textual clues reside throughout the rest of Rule 604(a)

suggesting an interpretation more limited than Hill’s. First, the title of the rule “appeals by the



                                               - 18 -
No. 1-16-2119


State” is defined in Rule 604(a)(1). That section lists a limited set of circumstances under which

the State may appeal decisions from the trial court. Ill. S. Ct. R. 604(a)(1) (eff. July 1, 2019). Here,

we are not dealing with an appeal by the State as contemplated in Rule 604(a)(1).

¶ 53    Second, the language in Rule 604(a)(2) and Rule 604(a)(3) duplicates the language in Rule

315(a), which already allows for appeals “filed by any party, including the State” to the Illinois

Supreme Court from judgments of this court. Ill. S. Ct. R. 315(a) (eff. Oct. 1, 2019). So the

language in Rule 604(a) must be doing different work than the language in Rule 315(a). See

McChriston, 2014 IL 115310, ¶ 22 (we must not read statute “so as to render any part ***

superfluous”). Most naturally read in a way that gives independent effect to Rule 604(a) and Rule

315(a), Rule 604(a) expressly grants permission for the State to continue an appeal in the Illinois

Supreme Court that it initiated in this court under 604(a)(1).

¶ 54    Finally, Rule 604(a)(4) cautions that the time a State’s appeal is pending does not count for

the purposes of “section 103-5 of the Code of Criminal Procedure.” Ill. S. Ct. R. 604(a)(4) (eff.

July 1, 2017). Section 103-5 guarantees speedy trial within 120 days of the date the defendant was

taken into custody. 725 ILCS 5/103-5(a) (West 2018). In other words, section 103-5 codifies a

pretrial right that has no bearing here where the mandate has not yet issued in Hill’s direct appeal.

The inclusion of Rule 604(a)(4) follows from Rule 604(a)(1), which allows the State to appeal

from trial court orders that terminate the proceedings before trial.

¶ 55    Reading all the provisions of Rule 604(a) together, we find they most naturally read to

govern State appeals in this Court and the Illinois Supreme Court that were initiated under Rule

604(a)(1). This reading furthers the purpose of Rule 604(a)(3), as discussed in Wells—to primarily

protect presumptively innocent defendants from lengthy periods of pretrial custody. Wells was



                                                 - 19 -
No. 1-16-2119


emphatic in its description of the defendant as “clothed with the presumption of innocence,” that

the State’s “power to accuse is not the power to punish,” and that “mere accusation can sustain

detention for only a brief period of time.” Wells, 279 Ill. App. 3d at 567. Rule 604(a)(3) deprives

the State of its ability to achieve lengthy periods of custody before conviction by seeking an appeal

of an adverse order in the trial court.

¶ 56    To be sure, we have found Hill entitled to a new trial; but the mandate of this court (or of

the Illinois Supreme Court should the State seek further appeal) has not issued, meaning that our

judgment is not final. See People v. McCloskey, 2 Ill. App. 3d 892, 899 (1971) (“from the

viewpoint of the court rendering its decision the judgment becomes a final adjudication when that

court loses jurisdiction to alter such judgment and, from the viewpoint of the parties involved, the

judgment becomes a final adjudication when their rights of appeal have been exhausted”). We

conclude, therefore, that Hill does not stand “clothed in the presumption of innocence” like the

defendant in Wells until all avenues for the State to appeal have been exhausted and the mandate

of this court issues to the circuit court ordering a new trial.

¶ 57    What does all this mean? Because Hill is not in a pretrial posture and has a valid judgment

against him, the forceful language of Rule 604(a)(3) and the cases interpreting it do not apply to

him. Instead, because Hill remains under sentence until the mandate issues, we find our inquiry

governed by Illinois Supreme Court Rule 609 (eff. Feb. 6, 2013), which provides in relevant part:

“If an appeal is taken from a judgment following which the defendant is sentenced to imprisonment

*** the defendant may be admitted to bail and the sentence or condition of imprisonment or

periodic imprisonment stayed, with or without bond, by a judge of the *** reviewing court.” The




                                                 - 20 -
No. 1-16-2119


motion must be made by the defendant “showing good cause.” Ill. S. Ct. R. 609(b) (eff. Feb. 6,

2013).

¶ 58     There is a paucity of case law explaining how we apply Rule 609(a) in this context. The

most recent case we can find addressing bond under Rule 609, denied the defendant’s motion

because the court affirmed the judgment. See People v. Turner, 2018 IL App (1st) 170204, ¶ 90.

The text of the rule, though, gives sufficient guidance. First, “the defendant may be admitted to

bail” indicates our decision to grant bond pending appeal is discretionary. Ill. S. Ct. R. 609(a) (eff.

Feb. 6, 2013). Second, “[u]pon motion showing good cause” (Ill. S. Ct. R. 609(b) (eff. Feb. 6,

2013)) places the burden on Hill to show good cause for his release either on bond or his own

recognizance, unlike Rule 604(a)(3), which places the burden on the State to show compelling

reasons for the defendant’s continued detention.

¶ 59     Hill argues that he should be released because, applying day-for-day credit, he has already

served a majority of his sentence. But Hill’s reliance on his anticipated good time credit is

misplaced reliance on credit DOC may not give. People v. Peacock, 2019 IL App (1st) 170308,

¶ 19 (“ ‘Good time, although part of every sentence, is a conditional right which may be forfeited

***.’ ” (quoting People ex rel. Colletti v. Pate, 31 Ill. 2d 354, 357 (1964))). At all times and at any

time, DOC could revoke Hill’s good time credit and he could serve the entire 14-year term of his

sentence.

¶ 60     Additionally, Hill argues that his possible acquittal on the greater offense of aggravated

battery of a peace officer and conviction on the lesser offense of resisting a peace office would

lead to Class A misdemeanor sentence of, at most, one year. See 720 ILCS 5/31-1(a) (West 2014);

730 ILCS 5/5-4.5-55(a) (West 2014). He correctly notes he already has served that much of a



                                                - 21 -
No. 1-16-2119


sentence, with or without good time credit. The question, however, is not whether Hill should be

admitted to bond pending his retrial. The question is whether he should be admitted to bond

pending any further appeal of his current conviction. As we already discussed, until the issuance

of our mandate, our judgment reversing and remanding for a new trial is not final. We find

consideration of a hypothetical sentence on the lesser-included offense to be inappropriate under

the circumstances.

¶ 61   Hill points to the following factors, external to his offense, that warrant release on bond:

(i) he has taken steps at self-improvement while incarcerating, including classes in education,

mental health, parenting, and good behavior; (ii) he has an 18-year old daughter in Arkansas, with

whom he regularly speaks; (iii) he would reside with his sister at her Chicago residence if released;

(iv) one of his contacts would provide him with a job working in the meat department at a

supermarket; (v) appellate counsel has advised him that he would have to surrender to DOC and

finish the days of the originally imposed sentence if our decision is reversed by the Illinois

Supreme Court and his conviction and sentence are reinstated. But, Hill does not mention, let alone

attempt to explain, his criminal history. According the Presentence Investigation Report, Hill has

24 convictions from 1997 to 2013. They show a concerning pattern of rapid reoffending each time

he is released from custody.

¶ 62   We appreciate the efforts Hill has made at self-improvement while incarcerated, and we

commend appellate counsel for taking considerable steps to work with Hill to plan for his eventual

release. But we find Hill’s lengthy criminal history, which specifically shows a tendency to

reoffend quickly after release from custody, outweighs those efforts. We do not find good cause

to release Hill on bond pending further appeal by the State.



                                               - 22 -
No. 1-16-2119


¶ 63   Reversed and remanded.

¶ 64   JUSTICE PIERCE, dissenting:

¶ 65   The majority is entitled to its opinion, but it is not entitled to invent its own version of the

offense with which defendant was charged. The majority acknowledges that count XXXVIII

charged defendant with aggravated battery to a peace officer “ ‘in that he, in committing a battery,

other than by the discharge of a firearm, knowingly made physical contact of an insulting or

provoking nature to Anthony Lafata, to wit: kicked Anthony Lafata about the body’ ” knowing he

was a peace officer performing his official duties. Supra ¶ 20. This offense is a simple battery

elevated to the felony offense of aggravated battery based on the status of the victim, not based on

the nature or severity of any harm to the victim. See 720 ILCS 5/12-3.05(d)(4) (West 2014).

¶ 66   Hill does not challenge the sufficiency of the evidence on the aggravated battery to a peace

officer charge. It is important to keep in mind that defendant was not charged with resisting a peace

officer, a Class A misdemeanor (720 ILCS 5/31-1(a) (West 2014)). If he had, the evidence at trial

would support a finding of guilt on both the charge of resisting a peace officer and count XXXVIII,

aggravated battery to a peace officer. The jury would also have had the option of finding defendant

not guilty of both charges. But the jury would not rationally find defendant guilty of resisting a

peace officer and not guilty of count XXXVIII because the evidence shows that the same acts and

the same mental state are the basis for proving the two offenses. See People v. Hamilton, 179 Ill.
2d 319 (1997).

¶ 67    However, defendant does not get to pick the offense he wants the jury to consider. As

discussed later, in this case, because defendant was not charged with resisting a peace officer,

defendant would only be entitled to have the jury consider the offense of resisting a peace officer



                                                - 23 -
No. 1-16-2119


where the trial court, in its discretion, found the evidence would allow a rational jury to find the

defendant guilty of resisting and not guilty on count XXXVIII. The trial court was correct in

refusing the lesser offense instruction because the same acts, knowingly kicking, and the same

mental state, knowing that the person is a peace officer, are the basis for each offense, a jury could

not rationally find Hill guilty of knowingly resisting a peace officer by kicking and not guilty of

knowingly kicking a person known to be a peace officer. As a reviewing court, in deciding whether

the jury should have been instructed on a lesser offense, our review is limited to what the

indictment charged and the evidence at trial. Hamilton, 179 Ill. 2d at 324. As such, deciding this

issue only concerns the charge of knowingly making insulting or provoking contact with the

knowledge that the victim was a peace officer and the evidence at trial.

¶ 68   The resolution of this issue is relatively straight forward. In Hopper v. Evans, 456 U.S.
605, 611-12 (1982), the United States Supreme Court made clear that an included-offense

instruction is required only in cases where the jury could rationally find the defendant guilty of the

lesser offense and not guilty of the greater offense. While in general, a defendant may not be

convicted of an offense for which he has not been charged, in certain circumstances, a defendant

is entitled to have the jury instructed on a lesser-included offense. Hamilton, 179 Ill. 2d at 323.

The purpose of giving an instruction on a lesser-included offense is to provide “ ‘an important

third option to a jury that, believing that the defendant is guilty of something but uncertain whether

the charged offense has been proved, might otherwise convict rather than acquit the defendant of

the greater offense.’ ” Id. at 323-24 (quoting People v. Bryant, 113 Ill. 2d 497, 502 (1986)). A

lesser-included offense is one that is “established by proof of the same or less than all of the facts

or a less culpable mental state (or both), than that which is required to establish the commission of



                                                - 24 -
No. 1-16-2119


the offense charged.” 720 ILCS 5/2-9(a) (West 2014). Here, we are dealing with the same facts—

kicking a peace officer—and the same mental state—knowingly—in deciding whether the trial

judge abused his discretion by refusing to instruct the jury on the uncharged offense of resisting a

peace officer.

¶ 69    Our supreme court has held that to determine whether a particular offense is included in a

charged offense, the proper approach is to examine both the charging instrument and the evidence

adduced at trial. Hamilton, 179 Ill. 2d at 324. Under this approach, an offense is considered a

lesser-included offense if it is described by the charging instrument. Id. The court found that the

charging instrument alleged the offense of burglary along with the “intent to commit a theft

therein” and satisfied the first prong of the charging instrument analysis. Id. at 324-325. However,

even if an offense is a lesser-included offense, it does not automatically follow that the jury must

be instructed on that offense. Id. at 324. Rather, a defendant is entitled to an instruction on a lesser-

included offense only if an examination of the evidence presented at trial reveals that it would

permit a jury to rationally find the defendant guilty of the lesser offense, yet acquit him of the

greater offense. Id. A trial court’s decision regarding whether to allow a jury instruction is

reviewed for an abuse of discretion. People v. Mohr, 228 Ill. 2d 53, 65-66 (2008).

¶ 70    Using the “charging instrument approach” the majority first concludes, and the parties

agree, that the charge of aggravated battery of Lafata contains the broad outline of resisting a peace

officer. I take no issue with this first finding.

¶ 71    Next, the question is whether the evidence at trial would have permitted the jury to

rationally find defendant guilty of the lesser offense yet acquit him of the greater offense.

Hamilton, 179 Ill. 2d at 324. Stated another way, if this jury had been instructed on both resisting



                                                    - 25 -
No. 1-16-2119


a peace officer and insulting or provoking contact with a peace officer, was there any evidence

that would have supported a conviction for resisting a peace officer and an acquittal for aggravated

battery of a peace officer as alleged in count XXXVIII. People v. Wrencher, 2015 IL App (4th)
130522, ¶ 34. The conduct alleged in count XXXVIII was that Hill knowingly made insulting or

provoking contact with Lafata by kicking him. Therefore, under the facts of this case, a more

precise framing of the question is whether the jury could rationally find that by knowingly kicking

Lafata the defendant committed the lesser offense of resisting a peace officer but that same act of

kicking, committed with the same mental state, was not sufficient to prove the charged offense of

insulting or provoking battery of a peace officer beyond a reasonable doubt. Id. ¶ 35.

¶ 72   As a court of review, we are required to look at the record and determine whether the trial

court correctly exercised its discretion by refusing to instruct the jury on the lesser offense. We do

not, in hindsight, determine whether the evidence would support the lesser offense instruction in a

vacuum. While the evidence here could arguably sustain a conviction for resisting a peace officer

had the State charged defendant with that offense, the evidence, without question, independently

supports a conviction for the charged offense of aggravated battery to Lafata. The jury made this

determination that the elements of count XXXVIII were proven beyond a reasonable doubt.

Defendant does not make any argument about the sufficiency of the evidence. Clearly, based on

the officers’ testimony, the evidence supports a finding that Hill knowingly kicked Lafata with

knowledge that he was a police officer performing his duties. Punching, kicking, slapping, or

spitting on another person are actions that may easily be construed as insulting or provoking

contact. See People v. Nichols, 2012 IL App (4th) 110519, ¶ 43. As the jury found, Hill’s kicking

of Officer Lafata was insulting or provoking contact sufficient to prove count 38. As such, a



                                                - 26 -
No. 1-16-2119


rational jury would not convict on the lesser resisting a peace officer offense and acquit on the

greater charged offense.

¶ 73   Also, based on the officers’ testimony, the evidence clearly supports a finding that

defendant’s kicking of the officer was sufficient to prove the uncharged offense of resisting a peace

officer. And, based on defendant’s testimony, the jury could believe his version, disregard the

officers’ testimony, and find defendant not guilty of both resisting and insulting or provoking

battery on a peace officer. But, based on this record, a rational jury could not find that defendant

was guilty of resisting a peace officer but not guilty of insulting or provoking contact with Lafata:

the same act of knowingly kicking Officer Lafata was sufficient to prove the lesser offense of

resisting and the greater offense of insulting or provoking battery to a peace officer. Logically, if

Hill’s kicking Lafata was enough to prove resisting, it was enough to prove insulting or provoking

battery of a peace officer, and therefore, a rational jury would not acquit on the aggravated battery

charge and convict on the resisting a peace officer charge. Because a rational jury could not find

defendant guilty of the lesser resisting offense and not guilty of the greater offense of insulting or

provoking battery, the trial judge correctly evaluated the evidence and correctly exercised his

discretion in refusing the lesser offense instruction.

¶ 74   The majority blatantly ignores the verdict of the jury and substitutes its view of the

evidence to reach its result. The majority is wrong when it states that the State was required to

prove that defendant was kicking with the “knowledge that the particular result will follow (here,

either insulting or provoking conduct, or resisting)” (supra ¶ 21) and finds that defendant could

not have had requisite knowledge that his kicking Lafata would constitute insulting or provoking

conduct because he was kicking from a “physical position that deprived him of a full range of



                                                - 27 -
No. 1-16-2119


motion” and “kicked in the direction of officers in the dark with flashlights shining at him,

depriving him of the ability to see where his kicks would land.” Supra ¶ 25. This ignores the fact

that the jury found the evidence proved each element of the aggravated battery offense beyond a

reasonable doubt. The defendant does not challenge the sufficiency of the evidence to prove this

offense. Yet the majority embarks on a journey of speculation to gratuitously shield Hill from the

very acts the jury found he committed. The jury heard the evidence, and the majority should respect

its verdict. The rationale behind the majority’s conclusion that defendant could have kicked “at”

Lafata, as the majority frames it (supra ¶ 26), repeatedly over a 20 second period but only with the

intent to resist arrest and without the knowledge that his repeated kicking would “make contact at

all, let alone make contact of an insulting or provoking nature” (supra ¶ 25) is not only illogical

and nonsensical, especially given that count XXXVIII charged battery on a peace officer based on

insulting or provoking conduct, “to wit: kicking about the body,” and evidence that defendant’s

kicks did actually strike Lafata, it is a conclusion made in complete derogation of the jury’s verdict.

¶ 75    I am similarly perplexed by the majority’s rationale for finding that “a reasonable jury

could conclude (if it credited Hill’s testimony) that, at most, Hill kicked at Lafata as opposed to

successfully making contact.” (Emphasis omitted.) Supra ¶ 26. Obviously, the jury did not accept

Hill’s testimony. The majority’s statement is dismissive of the role of the jury and is simply a

substitution of the majority’s fanciful speculation for the unanimous decision of a jury that heard

the evidence, judged the credibility of the witnesses, and made factual determinations in deciding

whether the prosecution proved its case beyond a reasonable doubt. The jury did not conclude that

defendant “kicked at” the officer. If the jury did find defendant “kicked at” the officer, they would

have found defendant not guilty of aggravated battery. The jury found that defendant’s kicking



                                                - 28 -
No. 1-16-2119


was insulting or provoking contact with Lafata, and that factual finding should not be ignored or

trivialized by the majority.

¶ 76   If the jury believed the three officers, then defendant resisted Lafata and committed

insulting or provoking battery on Lafata. If the jury believed defendant, then defendant was not

guilty of anything, including resisting Lafata. The jury was presented with an “all or nothing”

situation: it could either find that (1) defendant did not knowingly kick Lafata in any way and was

innocent of any wrongdoing or (2) defendant knowingly kicked Lafata. The jury could not find,

based on the evidence, that defendant committed the offense of resisting Lafata by kicking him

without also finding that his kicking Lafata was insulting or provoking contact.

¶ 77   The State clearly proved that defendant knowingly committed insulting or provoking

battery to a peace officer by kicking Lafata. See Nichols, 2012 IL App (4th) 110519, ¶ 43. At trial,

Lafata, Bilyj, and Banaszkiewicz all testified that defendant kicked Lafata about the body while

Lafata was attempting to remove defendant from the cubbyhole; defendant was told to “give

himself up” but he refused; defendant kicked the officers with his feet, “pushing them away;” and

Lafata was struck multiple times in the leg and chest area by defendant’s feet.

¶ 78    While this testimony clearly supports a conviction on count XXXVIII for insulting or

provoking battery to Lafata, this testimony could arguably also support a conviction for resisting

a peace officer as a lesser offense. Lafata testified that he was in pursuit of defendant following a

domestic altercation and found defendant hiding under the porch. Lafata identified himself as a

police officer and ordered defendant out from the cubbyhole. As Lafata attempted to remove

defendant from the cubbyhole and arrest him, Lafata was kicked multiple times by defendant.

However, given this evidence, no rational jury could have convicted defendant of the lesser,



                                               - 29 -
No. 1-16-2119


uncharged offense of resisting and acquit him of the greater, charged offense of insulting or

provoking contact with a peace officer.

¶ 79   Defendant testified that he complied with police officers’ orders to come out from his

hiding place, that he “never resisted arrest,” and that Lafata was not even one of the officers at the

scene. In addition, when asked by his attorney whether he intentionally kicked any officer,

defendant answered, “No, I did not.” If the jury believed the three officers, then defendant resisted

Lafata and committed aggravated battery on Lafata. If the jury believed defendant, then defendant

was not guilty of anything, including resisting Lafata. The jury was presented with an “all or

nothing” situation where it could either find that (1) defendant did not resist or kick Lafata in any

way and was innocent of any wrongdoing or (2) defendant knowingly kicked Lafata. A rational

jury could not find, based on the evidence presented, that defendant committed the offense of

resisting by knowingly kicking Lafata without also finding that his kicking Lafata was insulting

or provoking.

¶ 80   Based the foregoing, I would find that the trial court correctly reviewed the offense charged

and the evidence and it did not abuse its discretion in refusing to instruct the jury on the uncharged

offense of resisting a peace officer because the evidence could not support a rational jury finding

that defendant was guilty of resisting a peace officer yet not guilty of the charged offense of making

insulting or provoking contact with a peace officer.

¶ 81   I respectfully dissent.




                                                - 30 -
No. 1-16-2119



                                  No. 1-16-2119


Cite as:                 People v. Hill, 2020 IL App (1st) 162119



Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-CR-
                         01392(01); the Hon. Kenneth J. Wadas, Judge, presiding.



Attorneys                James E. Chadd, Patricia Mysza, and Editha Rosario-Moore, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Hareena Meghani-Wakely and Tasha-Marie Kelly,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                       - 31 -